Citation Nr: 0824001	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 26, 1978 to 
February 15, 1979.  

By rating action in November 1980, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
psychiatric disorder.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a psychiatric disorder was finally 
denied by an unappealed rating decision by the RO in November 
1980.  

3.  The additional evidence received since the November 1980 
RO decision is either cumulative or redundant of evidence 
already of record, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1980 RO decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107, 5108 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's request to reopen the 
claim of service connection for a psychiatric disorder, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

Prior to initial adjudication of the claim, a letter dated in 
April 2005, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was informed of the basis for the prior denial of his 
claim; the evidence necessary to reopen the claim, and the 
evidence necessary to establish service connection.  The 
veteran was also notified of what information and evidence 
that VA will seek to provide; what information and evidence 
the veteran was expected to provide, and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in or within the 
presumptive period subsequent to discharge from service; of 
what evidence was necessary to establish service connection, 
and why the current evidence was insufficient to award the 
benefits sought.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a psychiatric disorder 
was finally denied by the RO in November 1980.  There was no 
appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the November 1980 
rating decision that denied service connection for a 
psychiatric disorder included the veteran's service medical 
records and VA treatment records from July to September 1980.  

The service medical records showed no complaints, treatment, 
abnormalities or diagnosis referable to any psychiatric 
problems.  A Record of Disenrollment from Officer Candidate 
training, dated in February 1979, indicated that the veteran 
was administratively eliminated from Officer Training School 
because of unfavorable results of a security investigation.  
On a Report of Medical History for separation from service, 
the veteran specifically denied any trouble sleeping, 
depression or excessive worry, memory problems, or nervous 
trouble of any sort, and no pertinent abnormalities were 
noted on examination at that time.  

The VA medical records showed that the veteran was treated 
for psychiatric problem beginning in July 1980.  When seen 
initially, the veteran reported the onset of his psychiatric 
problems as March 1980 due reportedly to the confluence of 
several factors including trying to stop drinking, the 
finalization of his divorce, and being fired from his job.  
The diagnoses included brief psychotic reaction, adjustment 
disorder, and borderline personality disorder.  

By rating action in November 1980, the RO denied service 
connection for a psychiatric disorder on the basis that an 
acquired psychiatric disorder was not shown in service or 
within one year of discharge from service.  

The evidence added to the record since the November 1980 
rating decision included a VA hospital summary report for 
hospitalization from July 1980 to April 1981, and VA medical 
records showing treatment, primarily for psychiatric problems 
from July 1999 to July 2005.  

The additional VA medical records, while "new" to the 
extent that they were not previously reviewed, do not offer 
any probative evidence showing that the veteran's current 
psychiatric disorder was present in service or within the 
one-year presumptive period following his discharge from 
service.  The evidence previously considered showed that the 
veteran was first treated for psychiatric problems more than 
one year after discharge from service.  

While the veteran believes that his current psychiatric 
problems are related to service, he is not competent to offer 
a medical opinion, nor do any such assertions provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Furthermore, 
there is no competent medical opinion relating a current 
psychiatric disorder to service.  

As a whole, the additional evidence does not offer any new or 
favorable probative information and is merely cumulative of 
evidence already of record.  The additional evidence merely 
shows recent treatment for psychiatric problems.  Therefore, 
the Board finds that the additional evidence is not new and 
material, since it does not include competent medical 
findings linking any current psychiatric disorder to service.  
Accordingly, a basis to reopen the claim of service 
connection for a psychiatric disorder has not been presented.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


